Citation Nr: 0324761	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
systolic heart murmur.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as chloracne).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In August 1990 and subsequently, the RO denied a 
compensable rating for service-connected systolic (heart) 
murmur.

In August 1994, the Board of Veterans' Appeals (Board) denied 
a compensable rating for systolic murmur.  In February 1997, 
on appeal from that decision, the United States Court of 
Appeals for Veterans Claims (then the Court of Veteran 
Appeals) (Court) vacated the Board's decision.

In the interim between the Board's August 1994 and the 
Court's February 1997 decisions, the veteran filed an 
application to reopen a claim for service connection for 
acne.  In June 1995, the RO declined to reopen a previously 
denied claim of entitlement to service connection for acne 
(claimed as chloracne) for lack of new and material evidence.  
The veteran filed a notice of disagreement with the June 1995 
denial of service connection for acne, and after receiving a 
statement of the case, perfected the appeal in August 1995.

The veteran's initial application for VA disability 
compensation sought service connection for skin diseases.  
The April 1975 Board decision denied service connection for 
skin disease.  In June 1990, the Board decision denied 
service connection for a skin disorder.  An August 1990 
rating decision and notice letter from the RO informed the 
veteran that his claim for service connection for acne was 
denied because of lack of new and material evidence to reopen 
the claim.  The veteran's January 1995 statement sought to 
reopen his claim for a skin condition.  The June 1995 rating 
decision from which the veteran now appeals styled the matter 
at issue as materiality of evidence to reopen a claim for 
service connection for acne (claimed as chloracne).  The 
veteran referred to his claimed disability as chloracne in 
his substantive appeal.  Based on the similarity of the 
claims, the Board concludes that the several adjudications 
have denied the claim he now seeks to reopen.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (claims for the same condition 
using different names for the condition are the same claim, 
and changing the name of the claimed condition does not 
circumvent the finality of the prior disposition).

The Board remanded the case to the RO in September 1997 and 
again in March 1999 for development.  The Board issued 
another decision in November 2000 to comply with the Court's 
February 1997 vacatur.  In May 2001, in affirmative response 
to the Secretary's motion, the Court vacated the Board's 
November 2000 decision, to enable the Board to consider the 
applicability to the case of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

The Board issued another decision in January 2002 finding, in 
pertinent part, that documents in the veteran's claims file 
satisfied or obviated specific duties of notice to the 
veteran that the VCAA mandates.  The Court has granted the 
Secretary's motion to vacate the January 2002 decision for 
failure to discuss which documents notified the veteran of 
the allocation of the burdens of producing or obtaining 
information and evidence to substantiate his claim or to 
explain adequately how VA had discharged that duty.

This remand is to afford the veteran comprehensive 
information on the VCAA and its implementing regulations and 
to assure no due process is left undone.




REMAND

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  
Those regulations are as follows:

DATES: Effective Date: This rule is effective 
November 9, 2000, except for the amendment to 38 
CFR 3.156(a), which is effective August 29, 2001.  
Applicability Dates: Except for the amendment to 
38 CFR 3.156(a), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the 
provisions of this final rule apply to any claim 
for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
The amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 
29, 2001.  66 Fed. Reg 45620 (Aug. 29, 2001).

Section. 3.156  New and material evidence.

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. 
New evidence means existing evidence not 
previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

(Authority: 38 U.S.C. 501, 5103A(f), 5108)
* * * * *

Section 3.159  Department of Veterans Affairs 
assistance in developing claims: (a) Definitions. 
For purposes of this section, the following 
definitions apply:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises. It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience. Lay evidence is 
competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
layperson.

(3) Substantially complete application means an 
application containing the claimant's name; his or 
her relationship to the veteran, if applicable; 
sufficient service information for VA to verify the 
claimed service, if applicable; the benefit claimed 
and any medical condition(s) on which it is based; 
the claimant's signature; and in claims for 
nonservice-connected disability or death pension 
and parents' dependency and indemnity compensation, 
a statement of income.

(4) For purposes of paragraph (c)(4)(i) of this 
section, event means one or more incidents 
associated with places, types, and circumstances of 
service giving rise to disability.

(5) Information means non-evidentiary facts, such 
as the claimant's Social Security number or 
address; the name and military unit of a person who 
served with the veteran; or the name and address of 
a medical care provider who may have evidence 
pertinent to the claim.

(b) VA's duty to notify claimants of necessary 
information or evidence. (1) When VA receives a 
complete or substantially complete application for 
benefits, it will notify the claimant of any 
information and medical or lay evidence that is 
necessary to substantiate the claim. VA will inform 
the claimant which information and evidence, if 
any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA 
will attempt to obtain on behalf of the claimant. 
VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains 
to the claim.  If VA does not receive the necessary 
information and evidence requested from the 
claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. If the claimant has not responded to 
the request within 30 days, VA may decide the claim 
prior to the expiration of the one-year period 
based on all the information and evidence contained 
in the file, including information and evidence it 
has obtained on behalf of the claimant and any VA 
medical examinations or medical opinions. If VA 
does so, however, and the claimant subsequently 
provides the information and evidence within one 
year of the date of the request, VA must 
readjudicate the claim. (Authority: 38 U.S.C. 5103)

(2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the 
information necessary to complete the application 
and will defer assistance until the claimant 
submits this information. (Authority: 38 U.S.C. 
5102(b), 5103A(3))

(c) VA's duty to assist claimants in obtaining 
evidence. Upon receipt of a substantially complete 
application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence 
necessary to substantiate the claim. In addition, 
VA will give the assistance described in paragraphs 
(c)(1), (c)(2), and (c)(3) to an individual 
attempting to reopen a finally decided claim. VA 
will not pay any fees charged by a custodian to 
provide records requested.

(1) Obtaining records not in the custody of a 
Federal department or agency. VA will make 
reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, 
to include records from State or local governments, 
private medical care providers, current or former 
employers, and other non-Federal governmental 
sources. Such reasonable efforts will generally 
consist of an initial request for the records and, 
if the records are not received, at least one 
follow-up request. A follow-up request is not 
required if a response to the initial request 
indicates that the records sought do not exist or 
that a follow-up request for the records would be 
futile. 

If VA receives information showing that subsequent 
requests to this or another custodian could result 
in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the 
records are not received, at least one follow-up 
request to the new source or an additional request 
to the original source.

(i) The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians. The 
claimant must provide enough information to 
identify and locate the existing records, including 
the person, company, agency, or other custodian 
holding the records; the approximate time frame 
covered by the records; and, in the case of medical 
treatment records, the condition for which 
treatment was provided.

(ii) If necessary, the claimant must authorize the 
release of existing records in a form acceptable to 
the person, company, agency, or other custodian 
holding the records. (Authority: 38 U.S.C. 
5103A(b))

(2) Obtaining records in the custody of a Federal 
department or agency. VA will make as many requests 
as are necessary to obtain relevant records from a 
Federal department or agency. These records include 
but are not limited to military records, including 
service medical records; medical and other records 
from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA 
expense; and records from other Federal agencies, 
such as the Social Security Administration. VA will 
end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the 
records sought do not exist or that further efforts 
to obtain those records would be futile. Cases in 
which VA may conclude that no further efforts are 
required include those in which the Federal 
department or agency advises VA that the requested 
records do not exist or the custodian does not have 
them.

(i) The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from 
Federal agency or department custodians. If 
requested by VA, the claimant must provide enough 
information to identify and locate the existing 
records, including the custodian or agency holding 
the records; the approximate time frame covered by 
the records; and, in the case of medical treatment 
records, the condition for which treatment was 
provided. In the case of records requested to 
corroborate a claimed stressful event in service, 
the claimant must provide information sufficient 
for the records custodian to conduct a search of 
the corroborative records.

(ii) If necessary, the claimant must authorize the 
release of existing records in a form acceptable to 
the custodian or agency holding the records. 
(Authority: 38 U.S.C. 5103A(b))

(3) Obtaining records in compensation claims. In a 
claim for disability compensation, VA will make 
efforts to obtain the claimant's service medical 
records, if relevant to the claim; other relevant 
records pertaining to the claimant's active 
military, naval or air service that are held or 
maintained by a governmental entity; VA medical 
records or records of examination or treatment at 
non-VA facilities authorized by VA; and any other 
relevant records held by any Federal department or 
agency. The claimant must provide enough 
information to identify and locate the existing 
records including the custodian or agency holding 
the records; the approximate time frame covered by 
the records; and, in the case of medical treatment 
records, the condition for which treatment was 
provided. (Authority: 38 U.S.C. 5103A(c))

(4) Providing medical examinations or obtaining 
medical opinions.  (i) In a claim for disability 
compensation, VA will provide a medical examination 
or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is 
necessary to decide the claim. A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;

(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in Sec. 3.309, Sec. 
3.313, Sec. 3.316, and Sec. 3.317 manifesting 
during an applicable presumptive period provided 
the claimant has the required service or triggering 
event to qualify for that presumption; and

(C) Indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.

(ii) Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.

(iii) Paragraph (c)(4) applies to a claim to reopen 
a finally adjudicated claim only if new and 
material evidence is presented or secured. 
(Authority: 38 U.S.C. 5103A(d))

(d) Circumstances where VA will refrain from or 
discontinue providing assistance. VA will refrain 
from providing assistance in obtaining evidence for 
a claim if the substantially complete application 
for benefits indicates that there is no reasonable 
possibility that any assistance VA would provide to 
the claimant would substantiate the claim. VA will 
discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility 
that further assistance would substantiate the 
claim. Circumstances in which VA will refrain from 
or discontinue providing assistance in obtaining 
evidence include, but are not limited to:

(1) The claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack 
of veteran status, or other lack of legal 
eligibility;

(2) Claims that are inherently incredible or 
clearly lack merit; and

(3) An application requesting a benefit to which 
the claimant is not entitled as a matter of law. 
(Authority: 38 U.S.C. 5103A(a)(2))

(e) Duty to notify claimant of inability to obtain 
records. (1) If VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable 
to obtain them, or after continued efforts to 
obtain Federal records concludes that it is 
reasonably certain they do not exist or further 
efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of 
that fact. VA will make a record of any oral notice 
conveyed to the claimant. For non-Federal records 
requests, VA may provide the notice at the same 
time it makes its final attempt to obtain the 
relevant records. In either case, the notice must 
contain the following information:

(i) The identity of the records VA was unable to 
obtain;

(ii) An explanation of the efforts VA made to 
obtain the records;

(iii) A description of any further action VA will 
take regarding the claim, including, but not 
limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately 
responsible for providing the evidence.

(2) If VA becomes aware of the existence of 
relevant records before deciding the claim, VA will 
notify the claimant of the records and request that 
the claimant provide a release for the records. If 
the claimant does not provide any necessary release 
of the relevant records that VA is unable to 
obtain, VA will request that the claimant obtain 
the records and provide them to VA. (Authority: 38 
U.S.C. 5103A(b)(2))

(f) For the purpose of the notice requirements in 
paragraphs (b) and (e) of this section, notice to 
the claimant means notice to the claimant or his or 
her fiduciary, if any, as well as to his or her 
representative, if any. (Authority: 38 U.S.C. 
5102(b), 5103(a)) 

In light of the above regulation, the veteran must bear the 
responsibility of providing VA with complete information on 
any source other than a federal agency of evidence about his 
systolic heart murmur.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA cannot help the 
veteran obtain evidence it does not know about.

We have a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim for VA benefits.  Information means non-
evidentiary facts, such as his address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.

In this case, evidence necessary to substantiate the claim 
for an increased (compensable) rating for a systolic heart 
murmur will show that because of his systolic murmur a 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or that the systolic murmur requires 
continuous medication.  This evidence must be from a 
competent medical practitioner.  Whereas the veteran's last 
VA cardiology examination was more than four years ago, VA 
will assist the veteran to produce this type of evidence by 
affording him a medical examination.

VA denied the veteran's application to reopen his claim for 
service connection for acne (now claimed as chloracne) in 
August 1990.  To reopen the claim the veteran must present or 
VA must secure new and material evidence:  New and material 
evidence directly relates to the specific matter under 
consideration; is neither cumulative nor redundant; and 
either by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Evidence, 
including written or oral statement not considered before is 
new.  Information that supports the same point as earlier 
evidence is not considered new, except that a medical opinion 
by a doctor who has not previously submitted an opinion can 
corroborate a previously submitted medical opinion if it is 
formed independently of the earlier opinion.  Material 
evidence applies to the specific issue the veteran is 
claiming.  His statement alone generally is not considered 
new and material evidence.

Regarding the claim for increased rating, VA will attempt to 
obtain evidence from any source of which the veteran informs 
the RO with enough detail to enable VA to request the 
evidence.  He must authorize VA to obtain the evidence if it 
is in the possession of a private party or organization.  VA 
will attempt to obtain evidence from any federal custodian of 
which it has notice; the veteran's authorization for VA to 
obtain federal records is not required.

Regarding the application to reopen the claim for service 
connection for acne (claimed as chloracne), the veteran 
should note, he alone bears the responsibility to submit new 
and material evidence without VA assistance to obtain that 
evidence, Graves v. Brown, 8 Vet. App. 522, 525 (1996), 
except if VA documents are potentially new and material.  VA 
will obtain VA records that might be new and material, 
because they are constructively of record independently of 
any requirement of the VCAA.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran should further note that the duty prescribed by 
the VCAA to assist him to obtain new and material evidence to 
reopen his claim and to examine him in an effort to produce 
new and material evidence does not apply to his claim because 
he filed his application to reopen the claim before August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001), supra.



Accordingly, the case is REMANDED for the following action:

1.  Regarding increased rating for systolic 
murmur, notify the veteran that he must:
?	Tell VA about any additional information 
or evidence that you want us to try to 
get for you.
?	Give VA enough information so that we 
can request any records.
?	Report the name of the person, agency, 
or company who has relevant records;
?	Provide the full address of this person, 
agency, or company who has relevant 
records;
?	Provide the approximate time frame 
covered by the records; and the 
condition for which you were treated, in 
the case of medical records.
?	Sign a release that gives VA the 
authority to request documents for you.
?	Obtain and submit any lay statements in 
support of your claim(s).
?	If we tell you that we are having 
difficulty obtaining any records, you 
should try to obtain and submit the 
evidence to us.  It is ultimately your 
responsibility to provide evidence to 
support your claim(s).
?	You should send us copies of any 
relevant evidence you have in your 
possession.  You can also get any 
relevant records yourself and send them 
to us.

Notify the veteran that
?	VA will make reasonable efforts to 
obtain relevant evidence such as private 
medical records, employment records, or 
records from state or local government 
agencies. 
?	VA will make as many requests as 
necessary to obtain records from Federal 
agencies, unless we decide it is futile 
to continue to ask for the records or 
conclude the records do not exist.
?	If VA has difficulty obtaining any 
records, let him know and give him a 
chance to obtain and submit the 
evidence.  
Inform the veteran of the time limits for his 
response to requests for information or 
evidence and the consequences of failure to 
response.

2.  Regarding the application to reopen the 
claim for service connection for acne 
(claimed as chloracne), notify the veteran 
the he must

?	Submit evidence that VA has not 
considered before that shows the onset 
of a skin disorder in service and 
persistence of that skin disorder since 
service, or that a current skin disorder 
is caused by something that happened in 
service.
?	New and material evidence can be medical 
evidence or lay evidence, but only 
medical evidence can be material to 
diagnose a skin condition; lay evidence 
can be about things laypersons can 
observe without medical expertise, such 
as the presence of a rash.

3.  Schedule the veteran for a VA cardiology 
examination to diagnose and evaluate the 
severity of any cardiac pathology.  Provide 
the examiner with the claims file and a copy 
of this remand.  The purpose of this 
examination is to evaluate the veteran's 
systolic murmur, determine whether any other 
cardiac pathology is related to it, and to 
evaluate the level of disability associated 
with any systolic murmur or any related 
pathology.  All necessary tests should be 
performed and reviewed by the examiner, 
including specifically treadmill test to 
measure workload in METs.

The examiner should answer the following 
questions:

(a) Does the veteran have a systolic murmur?

(b) During treadmill test, does the veteran 
experience dyspnea, fatigue, dizziness, or 
syncope, and if yes to any of these, at what 
workload (in METs)?

(c) Were any positive findings of cardiac 
testing signs or symptoms of systolic murmur?

(d) Is it at least as likely as not that any 
cardiac pathology other than systolic murmur 
is caused or aggravated by systolic murmur?

(f) What functions or activities of daily 
living are impaired by systolic heart murmur 
or by any cardiac pathology caused or 
aggravated by systolic murmur?

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, or 
any part of it, may now be allowed.  NOTE:  
The rating criteria for the veteran's 
systolic murmur changed during the pendency 
of his appeal, and readjudication must 
consider old and new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If any 
claim is not granted in full, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


